Dove, J. A claim in the amount of $120.00 for twelve grave markers, which were purchased by respondent, was filed on May 6, 1965. Attached to the complaint is the certificate of claimant to the Illinois Veterans’ Commission, War Veterans’ Graves Registration Division, certifying that twelve free government headstones had been erected. A joint motion has been filed submitting this matter on stipulation, which in substance is as follows: (1) The report of the Illinois Veterans’ Commission to the Illinois Attorney General, dated May 19, 1965, (a copy of which is attached hereto, marked Exhibit A, and by this reference incorporated herein and made a part hereof) shall be admitted into evidence in this proceeding without objection by either party. (2) That claimant’s claim totaling $120.00 is justly due and owing to claimant by respondent. Based upon the stipulation and the Departmental Report filed herein, an award is hereby made to claimant in the amount of $120.00.